Case 17-15719      Doc 28    Filed 01/03/19 Entered 01/03/19 16:15:28        Desc Main
                               Document     Page 1 of 5




                  IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION
      IN THE MATTER OF                       IN PROCEEDINGS
                                             UNDER CHAPTER 13
      SEAN W MCKANE
      DANIELLE E MCKANE,                     CASE NO. 17-15719
                                             JUDGE: Hollis
                  DEBTORS
                                 NOTICE OF MOTION
Notified via Electronic Filing
U.S. Trustee, 219 S Dearborn St, Room 873, Chicago, IL 60604
Glenn B. Stearns, 801 Warrenville Road, Suite 650, Lisle, IL 60532
David H Cutler, Cutler & Associates, Ltd., 4131 Main St., Skokie, IL 60076
Notified via US Postal Service
Sean W McKane, 15528 Bowie Dr., Westfield, IN 46074
Danielle E McKane, 15528 Bowie Dr., Westfield, IN 46074

       Please take notice that on the 11th day of January, 2019, at the hour of 10:45
a.m. or as soon thereafter as I may be heard, I shall appear before the Honorable Judge
Pamela Hollis, at the United States Bankruptcy Court, Joliet City Hall, 150 West
Jefferson Street, 2nd Floor, Joliet, IL 60432 or before any other Bankruptcy Judge who
may be presiding in his/her place and stead and shall then and there present the
accompanying motion. At that time and place you may attend if you so choose.
Case 17-15719       Doc 28    Filed 01/03/19 Entered 01/03/19 16:15:28          Desc Main
                                Document     Page 2 of 5




                                AFFIDAVIT OF SERVICE

        The undersigned hereby certifies that he/she caused a true and correct copy of
the above and foregoing document to be sent to the Debtors at the address listed
below. Said copy was placed in an envelope addressed as listed below and placed in
the U.S. Mail on January 3, 2019, with first class postage prepaid. All other parties
entitled to notice received such notice electronically, through the office of the Clerk of
the Court.

                                   Respectfully Submitted,

                                   /s/ Michael N. Burke
                                   Michael N. Burke

Mike Kalkowski ARDC #6185654
Richard B. Aronow ARDC# 03123969
Michael N. Burke ARDC#6291435
Shapiro Kreisman & Associates, LLC
2121 Waukegan Road, Suite 301
Bannockburn, IL 60015
(847) 291-1717
Attorneys for Movant
17-082627

The firm of Shapiro Kreisman & Associates, LLC is a debt collector. This is an
attempt to collect a debt. Any information may be used for that purpose. If your
personal liability for this debt has been extinguished, discharged in bankruptcy
or if a court order prohibits collecting this debt from you personally, then this is
an attempt to enforce the Movant’s rights with respect to the property addressed
herein, and it is not an attempt to collect the debt from you personally.
Case 17-15719       Doc 28    Filed 01/03/19 Entered 01/03/19 16:15:28        Desc Main
                                Document     Page 3 of 5




                   IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

        IN THE MATTER OF                       IN PROCEEDINGS
                                               UNDER CHAPTER 13
        SEAN W MCKANE
        DANIELLE E MCKANE,                     NO. 17-15719
                                               JUDGE: Hollis
                   DEBTORS

     MOTION FOR RELIEF FROM THE AUTOMATIC STAY OR IN THE ALTERNATIVE
                          DISMISSAL OF THE CASE

        NOW COMES the Movant, Nationstar Mortgage LLC d/b/a Mr. Cooper, by and

through its attorneys, Shapiro Kreisman & Associates, LLC, and states as follows:

1.      On May 22, 2017, the above-named Debtors filed a Petition pursuant to 11 USC

§ 1301, et. seq. and a Plan which was confirmed on July 27, 2017.

2.      A material term of said plan called for the Debtors to make post-petition monthly

mortgage payments directly to the Movant commencing with the installment that came

due on June 1, 2017.

3.      Notwithstanding said material term, said post-petition mortgage payments are in

default in the amount of $6,282.20 through January 31, 2019:

10/1/2018 - 12/1/2018 monthly             =$                               6,174.90
payments at $2,058.30 each
Suspense balance                          =$                               (923.70)
Bankruptcy MFR court cost                 =$                                 181.00
Bankruptcy Attorneys' fees                =$                                 850.00

TOTAL                                     =$                              6,282.20
Case 17-15719       Doc 28     Filed 01/03/19 Entered 01/03/19 16:15:28          Desc Main
                                 Document     Page 4 of 5




4.     By failing to make current mortgage payments, the Debtors have failed to provide

the Movant with adequate protection for its security, contrary to the requirements of the

Bankruptcy Code.

5.     Attached are redacted copies of any documents that support the claim, such as

promissory notes, purchase order, invoices, itemized statements of running accounts,

contracts, judgments, mortgages, and security agreements in support of right to seek a

lift of the automatic stay and foreclose if necessary.

6.     That the Movant adopts the facts set forth in the Statement of Default as

additional allegations in support of this motion.

7.     Upon information and belief, an additional lien exists against the subject property

in the amount of $72,221.00.

8.     This failure constitutes a material default entitling Movant to relief pursuant to 11

U.S.C. §362(d).

9.     For the reasons set forth above, it would be inequitable to delay the enforcement

of any order modifying the automatic stay with respect to the Movant.

       WHEREFORE, Nationstar Mortgage LLC d/b/a Mr. Cooper, moves this Honorable

Court to modify the automatic stay to allow Nationstar Mortgage LLC d/b/a Mr. Cooper to

foreclose the mortgage or, in its sole discretion, to accept a short sale or deed in lieu of

foreclosure on the property located at: 2539 Emerald Lane, Yorkville, IL 60560; that the

unpaid portion of any proof of claim or stipulation calling for payment of the debt secured

by that mortgage be withdrawn for purposes of these proceedings only and that Federal
Case 17-15719     Doc 28    Filed 01/03/19 Entered 01/03/19 16:15:28      Desc Main
                              Document     Page 5 of 5




Bankruptcy Rule 4001(a)(3) be waived or dismiss the case.




                                Respectfully submitted,

                                __/s/ Michael N. Burke______________
                                Attorney for Nationstar Mortgage LLC d/b/a Mr.
                                Cooper


Mike Kalkowski ARDC #6185654
Richard B. Aronow ARDC# 03123969
Michael N. Burke ARDC#6291435
Shapiro Kreisman & Associates, LLC
2121 Waukegan Road, Suite 301
Bannockburn, IL 60015
(847) 291-1717
Attorneys for Movant
17-082627

The firm of Shapiro Kreisman & Associates, LLC is a debt collector. This is an
attempt to collect a debt. Any information may be used for that purpose. If your
personal liability for this debt has been extinguished, discharged in bankruptcy
or if a court order prohibits collecting this debt from you personally, then this is
an attempt to enforce the Movant’s rights with respect to the property addressed
herein, and it is not an attempt to collect the debt from you personally.
